Citation Nr: 0608504	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected status post debridement of the 
left foot plantar surface wound without artery or nerve 
involvement, prior to February 14, 2005.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected status post debridement of the 
left foot plantar surface wound without artery or nerve 
involvement, from February 14, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which granted service connection for a left foot 
disability and assigned a 10 percent disability rating under 
38 C.F.R. § 4.72, Diagnostic Code (DC) 5284, effective March 
18, 1999.

The veteran appealed the effective date and assignment of the 
10 percent disability rating and in September 2001, the RO 
determined that the effective date of the claim is June 16, 
1995, the date the veteran submitted an informal claim for 
entitlement to service connection for a left foot disability.  
The veteran was notified that no further action would be 
taken in regard to the claim for an earlier effective date 
since the benefit was fully granted.  In April 2005, the RO 
increased the evaluation for the service-connected left foot 
disability to 20 percent, effective February 14, 2005.  The 
veteran has stated that he warrants an evaluation in excess 
of 20 percent, and thus the appeal continues.  

In February 2003, the Board remanded the claim for further 
development, to include scheduling the veteran for a hearing 
before the Board.  In January 2006, the veteran was afforded 
the requested hearing.

FINDINGS OF FACT

1.  Prior to February 14, 2005, the competent and probative 
evidence of record shows the veteran's service-connected 
status post debridement of the left foot plantar surface 
wound without artery or nerve involvement is characterized by 
pain on palpation, weakness to the flexor apparatus to the 
second and third toes, normal and intact senses, and a 
painful scar.  The veteran demonstrated dorsiflexion to 40 
degrees and plantar flexion to 15 degrees without any pain in 
the big toe, and in the second and third toes, there was 5 
degrees of dorsiflexion and no plantar flexion.

2.  As of February 14, 2005, the competent and probative 
evidence of record shows the veteran's service-connected 
status post debridement of the left foot plantar surface 
wound without artery or nerve involvement is characterized by 
a neurological impairment manifested by numbness and a "pins 
and needle" sensation on his second and third toe and on the 
ball of his foot, involuntary jerking movement in his foot, 
pes cavus, and mild degenerative changes of the midfoot, but 
a painful scar is not shown.  The veteran could not move his 
second and third toes in dorsiflexion, but he demonstrated 
dorsiflexion and plantar flexion to 20 degrees in the first 
toe with no pain.


CONCLUSIONS OF LAW

1.  Prior to February 14, 2005, the schedular criteria for an 
evaluation greater than 10 percent for service-connected 
status post debridement of the left foot plantar surface 
wound without artery or nerve involvement have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.72, Diagnostic 
Code 5284 (2005).  

2.  Prior to February 14, 2005, but not after, the schedular 
criteria for a separate 10 percent evaluation for a scar 
related to service-connected status post debridement of the 
left foot plantar surface wound without artery or nerve 
involvement have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.72, Diagnostic Code 7804 (effective prior to 
and from August 30, 2002) (2005).  

3.  As of February 14, 2005, the schedular criteria for a 30 
percent evaluation, but not greater, for service-connected 
status post debridement of the left foot plantar surface 
wound without artery or nerve involvement have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.72, Diagnostic Code 5284 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In June 2001 and October 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claim under the VCAA.  In addition, the 
discussions in the October 1999 Statement of the case (SOC) 
and October 2001 and April 2005 Supplemental Statements of 
the Case (SSOC) informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  All the above notices must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, 19 Vet. App. at 125.  

While the June 2001 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the October 2003 
letter asked the veteran to submit any evidence that he may 
have had or knew of in support of his claim.  The Board also 
finds that the appellant had "actual knowledge" of the type 
of evidence needed to substantiate his claim as he is 
claiming that his service-connected left foot disability 
warrants a higher disability rating.  See Mayfield, 19 Vet. 
App. at 121.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  
Together, the June 2001 and October 2003 letters, the 
November 1999 SOC, and the October 2001 and April 2005 SSOCs 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, a discussion of the facts of 
the case, and the basis of the denials.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records 
regarding treatment for his disability, or to provide a 
properly executed release so that VA could request the 
records for him.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO did 
not comport with the recent decision of the Court of Appeals 
for Veterans Claims in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (March 3, 2006).  However, given the ample 
communications regarding the evidence necessary to establish 
his disability, we find that it is not prejudicial to decide 
the case now. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection for status post debridement of the left 
foot plantar surface wound without artery or nerve 
involvement was established in August 1999; a 10 percent 
rating was assigned under 38 C.F.R. § 4.72, Diagnostic Code 
(DC) 5284, effective March 1999.  An effective date in June 
1995 was subsequently established.  At that time, the RO 
considered service medical records which reflect the veteran 
suffered a laceration of the plantar surface of his left foot 
after an explosion under a bed in his barracks during active 
duty.  Also considered was a May 1999 VA examination which 
showed the veteran complained of pain, fatigability and lack 
of endurance, but denied weakness, stiffness, or swelling.  
There was anatomical loss of the flexor apparatus to the 
second and third digits, which led to functional loss of 
plantar flexion of those digits, but there was no functional 
loss in gait.  

In a rating decision dated April 2005, the RO increased the 
veteran's disability rating for service-connected left foot 
disability to 20 percent, effective in February 2005.  The RO 
based its determination on a February 2005 VA examination 
which reflected complaints of numbness on the balls of his 
feet and in the toes area, especially in the second and third 
toe.  The veteran could not move his second and third 
metatarsophalangeal joints in dorsiflexion, but he 
demonstrated dorsiflexion to 20 degrees and plantar flexion 
to 20 degrees in the first metatarsophalangeal joint.  X-rays 
revealed mild degenerative changes of the midfoot and small 
plantar calcaneal spur.  

The veteran's service-connected left foot disability is 
currently rated 20 percent disabling under 38 C.F.R. § 4.72, 
DC 5284 (2005).  The veteran has asserted that his left foot 
disability warrants a higher evaluation.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco, 7 Vet. App. at 58, as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp 
2005) and its implementing regulations do not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Under the criteria of DC 5284, a 10 percent rating is 
warranted for a moderate foot injury; a 20 percent rating is 
warranted for a moderately severe foot injury; and a 30 
percent rating is warranted for a severe foot injury.  The 
note following DC 5284 provides that a 40 percent rating is 
warranted where there is actual loss of use of the foot.  The 
Board observes that the words "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2005).  

A.  Entitlement to an evaluation in excess of 10 percent 
prior to February 14, 2005

Review of the pertinent evidence reflects the veteran's left 
foot disability was manifested by pain on palpation and 
weakness to the flexor apparatus to the second and third 
toes.  VA outpatient treatment records dated April to August 
2000 show the veteran suffered a hairline fracture to his 
fifth toe, but the fracture healed within months and muscle 
strength was noted to be normal (5/5) on dorsiflexion, 
plantar flexion, and inversion.  See March 2001 VA 
examination report.  

On examination in May 1999, the veteran demonstrated 
dorsiflexion to 40 degrees and plantar flexion to 15 degrees 
without any pain in the big toe.  In the second and third 
toes, there was 5 degrees of dorsiflexion and no plantar 
flexion.  The examiner stated that even though there was 
anatomical loss of the flexor apparatus to the second and 
third toes, there was no overall functional loss in gait.  In 
July 2000, the veteran's gait was antalgic but in August 
2000, he ambulated without any difficulty.  However, the 
March 2001 VA examination report reflects the veteran had 
been using a cane since October 2000.  On examination in 
March 2001, the veteran could go on his toes while standing 
but there was pain.  X-rays were taken which showed 
degenerative changes to the fifth toe.  

Based on the foregoing, the Board finds that a rating greater 
than 10 percent prior to February 14, 2005, is not warranted.  
While the evidence shows the veteran has reported that pain 
and fatigue make it difficult for him to do his job, the 
evidence also shows the veteran had light touch and sharp 
sensation on neurological examination in May 1999 and VA 
outpatient treatment records dated April to August 2000 
reflect normal and intact sensation as well.  In addition, 
his muscle strength is good overall and there was no edema or 
erythema.  Furthermore, there were no findings of callouses, 
hammertoes, cavus deformity, or pes planus deformity.  

The Board has evaluated the veteran's left foot disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 10 percent 
prior to February 14, 2005.  However, the veteran has never 
been found to have acquired flatfoot, weak foot, claw foot 
(pes cavus), anterior metatarsalgia, hallux valgus, hallux 
rigidus, hammer toes, or malunion or nonunion of the tarsal 
or metatarsal bones.  Therefore, DCs 5276 to 5283 are not for 
application in this case.  

The May 1999 VA examination report reflects there was a 
severely tender scar (cicatrix) on the left foot.  The Board 
notes that, during the pendency of the veteran's claim and 
appeal, amendments were made to the rating criteria 
evaluating skin disorders.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 
(2002)).  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of an 
appeal, the Board considers both the former and current 
schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Principi, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
should apply).  See also 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2005).  The Board notes that the highest 
evaluation under the old and new DCs that are potentially 
applicable to the veteran's scar is 10 percent.  See 
Diagnostic Codes 7803, 7804, 7805.   Because there is a 
painful scar on the left foot scar, the evidence supports a 
finding that a separate 10 percent evaluation is warranted.  
See 38 C.F.R. § 4.118, DC 7804 (prior to and from August 30, 
2002) (2005); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(2005).  Accordingly, a separate 10 percent evaluation is 
warranted for a painful scar prior to February 14, 2005, but 
not thereafter.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  The May 
1999 VA examination report reflects the veteran did not 
complain of any flare-ups of pain and, although he reported 
fatigability and lack of endurance, he denied having 
weakness, stiffness, or swelling.  Therefore, the Board finds 
there is insufficient evidence to warrant a rating in excess 
of 10 percent based on functional loss due to pain.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

In sum, the Board finds that the preponderance of the 
evidence supports a finding that the veteran's service-
connected left foot disability warrants a 10 percent 
evaluation, with a separate 10 percent evaluation for a scar, 
prior to February 14, 2005, but no higher.

B.  Entitlement to an evaluation in excess of 20 percent as 
of February 14, 2005

Review of the evidence shows that, on examination in February 
2005, the veteran reported feeling numbness and a "pins and 
needle" sensation on his second and third toe and on the 
ball of his left foot.  He also reported having an 
involuntary jerking movement in his foot and being unable to 
stand or walk for long periods of time.  On neurological 
examination, the veteran's foot was very sensitive, 
especially on the dorsum of the big toe, second toe, and 
plantar surface.  He could not move his second and third toe 
in dorsiflexion, but he demonstrated dorsiflexion and plantar 
flexion to 20 degrees in the first toe with no pain.  Semmes-
Weinstein was exaggerated on the second and third toes and 
pes cavus was noted on and off weightbearing.  The veteran 
could squat but there was pain on the ball of his foot.  No 
other deformity was noted.  X-rays revealed mild degenerative 
changes of the midfoot and small plantar calcaneal spur.  The 
diagnosis was neuritis of the left foot, probably due to 
nerve damage.  

At the February 2004 VA examination, the veteran reported 
having an antalgic gait to the left but the examiner noted he 
did not use an assistive device for walking.  However, at the 
January 2006 Travel Board hearing the veteran testified that 
he began using a cane to help him with walking.  The veteran 
also testified to one occasion where his foot gave out on him 
after taking a step using the ball of his foot.  

Given the evidence showing inability to move the second and 
third toes, somewhat limited motion of the first toe, 
neurological impairment, some instability of the foot, and 
pes cavus (clawfoot), the Board finds that the veteran's 
disability more nearly reflects a "severe" foot injury and 
therefore warrants a 30 percent disability evaluation under 
DC 5284.  In making the above determination, the Board notes 
the veteran is unable to stand or walk for long periods of 
time due to his left foot disability and is only able to get 
some relief by taking over-the-counter medication or 
elevating his leg.  A higher 40 percent rating is not 
warranted, however, because there is no competent medical 
evidence of record showing the veteran is unable to use his 
foot.  On the contrary, although limited to an extent, the 
veteran is able to walk and squat despite his left foot 
injury.  As such, the Board finds that the preponderance of 
the evidence supports a finding that the veteran's service-
connected left foot disability warrants no more than a 30 
percent evaluation under DC 5284.  

The March 2005 VA examination report indicates the veteran 
has a two centimeter scar on his left foot.  There was no 
pain on palpation and there is no adherence to the underlying 
tissue.  The examiner stated the scar does not compromise the 
veteran's range of motion.  Because there is no 
symptomatology or complaints regarding the scar, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted after February 
14, 2005.  See 38 C.F.R. § 4.118, DC 7804, 7805 (2005); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (2005).  

The Board has evaluated the veteran's service-connected left 
foot disability under all other potentially applicable 
diagnostic codes to determine whether he can be rated higher 
than 30 percent as of February 14, 2005.  However, as noted, 
the veteran has never been found to have acquired flatfoot, 
weak foot, anterior metatarsalgia, hallux valgus, hallux 
rigidus, hammer toes, or malunion or nonunion of the tarsal 
or metatarsal bones.  Therefore, DCs 5276, 5277, and 5279 to 
5283 are not for application.  Because the veteran was found 
to have pes cavus on examination in February 2005, the Board 
has also considered DC 5278 for acquired claw foot (pes 
cavus).  However the highest rating available under that code 
for unilateral claw foot is 30 percent, and thus, DC 5278 
would not assist the veteran in obtaining a higher 
evaluation.  

As noted, x-rays taken in February 2005 revealed the veteran 
had mild degenerative changes in the mid left foot.  Under DC 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, a 20 
percent disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In evaluating the veteran's claim 
under DC 5003, the Board notes there is no diagnostic code 
which rates limitation of motion for the midfoot and the 
veteran's degenerative changes do not involve two or more 
major joints.  Therefore, DC 5003 does not assist the veteran 
is obtaining a higher disability evaluation.  

In evaluating the veteran's left foot under the criteria of 
DeLuca, supra, the Board notes that the February and March 
2005 VA examination reports show the veteran did not have 
pain on moving his big toe.  While the examiner did not 
specifically address whether the veteran suffered from an 
additional functional limitation due to pain, the Board finds 
the veteran was not prejudiced thereby.  The Board notes 
there is no indication in the record that the veteran 
complained of flare-ups of pain.  Further, the Board finds 
that any additional functional impairment is contemplated in 
the disability rating currently assigned, as the Board 
considered the veteran's pain in awarding a higher disability 
evaluation.  See 38 C.F.R. § 4.56(c).  Therefore, an 
increased evaluation is not warranted based on application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence 
supports a finding that the veteran's service-connected left 
foot disability warrants a 30 percent rating, but no higher, 
as of February 14, 2005.  All doubt has been resolved in the 
veteran's favor.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Prior to February 14, 2005, entitlement to an evaluation 
greater than 10 percent for service-connected status post 
debridement of the left foot plantar surface wound without 
artery or nerve involvement is denied.

Prior to February 14, 2005, but not thereafter, entitlement 
to a separate evaluation of 10 percent for a scar that is 
related to service-connected status post debridement of the 
left foot plantar surface wound without artery or nerve 
involvement is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

As of February 14, 2005, entitlement to a 30 percent 
evaluation, but no higher, for service-connected status post 
debridement of the left foot plantar surface wound without 
artery or nerve involvement is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.  



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


